Dore, J.
(dissenting). On the state of facts here presented, the rule in Klar v. H. & M. Parcel Room Inc., (270 App. Div. 538, affd. 296 N. Y. 1044), is not applicable. Plaintiff’s Exhibit 2 is not a mere parcel check delivered in what the majority of this court called a rather hurried transaction but is plainly contractual on its face and was filled-in in the presence of the bailor and delivered to her with plaintiff’s name and address plainly written on it; plaintiff accepted it and placed it among her valuable papers and kept it for months; the transaction resulting in its execution and delivery took about a half an hour. The limitation of liability clause was plainly stamped on the face of the document. Plaintiff admits that she saw the valuation of $1, that it was called to her attention and that she read all the handwriting on Exhibit 2.
Acceptance and retention of a contractual document such as this without objection over a period of many months established consent on plaintiff’s part (Reichman v. Compagnie Generale Transatlantique, 290 N. Y. 344). Plaintiff’s first cause of action is in contract and she annexed the document to her bill of particulars. Defendant’s charges afforded a choice of rates and if plaintiff had declared a value of $3,477 on the garment in question, she would have been compelled to pay a *78greatly increased charge. By accepting the contract In' its present form, she got a lower rate and deprived defendant' of the opportunity to insure the garment for full value' now claimed.
If this judgment stands, it will practically be impossible for ordinary bailees for hire to regulate such transactions with customers and limit their liability in cases in which the customers prefer, for their own then present advantage, to place a nominal valuation on the goods when bailed; and after loss occurs, then, for their own now present advantage, claim full value.
Plainly stamped on the face of the contract is the statement that liability is limited to $10 unless a declared valuation is placed on the garment and an extra charge for insurance is made. By its terms, that plain clause is not limited to liability for “ fire or theft ” but is a general limitation. Paragraph 12 of the conditions also refers to “ loss of or damage to the article ” without indicating that the loss is limited to fire or theft and provides that it shall not exceed the depositor’s valuation if that, as here, is the least of the specified valuations. Similarly, paragraph 13 refers to “ loss or damage ” without qualification. Accordingly, I think it may not be said that the document is restricted to loss only by fire or theft.
Accordingly, I dissent and vote to reverse the judgment and order appealed from and to direct judgment in defendant’s favor.
Cohn, Van Vooehis and Shientag JJ., concur with Peck, P. J.; Dose, J., dissents and votes to reverse the judgment and order and to direct judgment in defendant’s favor in opinion.
Judgment and order affirmed, with costs to the respondent.